The Chancellor.
The widow is entitled to the value of the mesne profits arising from the us.e of the undivided third part of the premises whereof her husband died seized ; and the account is to be taken from his death, exclusive of the improvements since made thereon; and these mesne profits are to be assessed upon the defendants, respectively, accord-, ing to the time .of their, enjoyment of the land: And there *605must be a reference to compute the same. As the plaintiff had never claimed her dower, and no opposition or vexation is chargeable upon the heir or terre-tenant, costs are denied. Lord Kenyon, in Curtis v. Curtis, (2 Bro. 632.) stated this to be the rule. As the land had been sold to the United States, (being at Rome’s Point, on Lake Champlain, on the Canadian line) and the value of the land and improvements paid by the E7. S., and the money deposited in Court, for the benefit of whom it might concern, and as the plaintiff has elected to take a gross sum, in lieu of dower, the master is, also, ordered to compute the value of her dower in the sum so assessed, for the land and improvements j and the amount must be paid to her.
Order accordingly.